DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse between Inventions I and II in the reply filed on 07/29/2021 is acknowledged and after further consideration, Inventions I and II have been rejoined.  Accordingly, claims 1-22 are pending.
However, the Examiner notes that the species restriction is still deemed proper and as elected by Applicant, species of Figures 1-7 will be examined.  Claims 1-22 are generic and read on elected species.
Applicant's election with traverse of the species illustrated in Figures 1-7 in the reply filed on 07/29/2021 is acknowledged.  Applicant argues the search all species would not place a serious burden on the Examiner because search and examination can be made without serious burden.  This is not found persuasive.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .


The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, 

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  On Page 4 of the restriction requirement mailed 07/07/2021, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each species.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites on line 8 “the pilot of the adapter”.  However there is insufficient antecedent basis for the “pilot” since no “pilot” of the adapter has been previously introduced on the claim.  For purposes of expediting prosecution “the pilot” will be interpreted as “a pilot”.  Further clarification is needed.
Claims 6 and 8 each recite on line 1 “each coolant reservoir”.  However since claim 1, from which each of claims 6 and 8 sets forth “at least one coolant reservoir” it is unclear if “each coolant reservoir” refer to the “at least one coolant reservoir”.  For purposes of expediting prosecution and consistent language “each coolant reservoir” on both claims 6 and 8 will be interpreted as –the at least one coolant reservoir—.  Further clarification is needed.
Claim 10 recites on line 8 “the pilot of the adapter”.  However there is insufficient antecedent basis for the “pilot” since no “pilot” of the adapter has been previously introduced on the claim.  For purposes of expediting prosecution “the pilot” will be interpreted as “a pilot”.  Further clarification is needed.
Claim 11 recites on line 2 that the milling cutter further comprises “a coolant manifold”.  However, since claim 10, from which claim 11 directly depends on, already introduces “a coolant manifold” on line 9, it is unclear if the “coolant manifold” of claim 11 is the same as the “coolant manifold” of claim 10 or not.  For purposes of expediting prosecution “a coolant manifold” of claim 11, will be interpreted as –the coolant manifold-- of claim 10.  Further clarification is needed.
Claims 12 and 16 each recite on lines 1-2 and lines 12-13 respectively that each coolant reservoir has “longitudinal axis, and wherein a longitudinal axis of each coolant reservoir”.  However, since the “longitudinal axis” has been introduced twice, it is unclear how many longitudinal axes each coolant reservoir has.  For purposes of expediting prosecution “wherein a longitudinal axis of each coolant reservoir”, will be interpreted as –wherein the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripley US 2002/0106251.
In regards to claim 1, Ripley discloses a rotary cutting tool (Figures 1-10), comprising: an adapter (22’) including an internal main coolant passage (98) and a secondary coolant passage (28’) extending from the internal main coolant passage (98) to a forward end surface of the adapter (refer to an end closest to a machining end); and a milling cutter (20’) attached to the adapter (22’), the milling cutter (20’) comprising: a milling cutter body (refer to the body of milling cutter 20’) with a plurality of flutes (58) and a plurality of seating surfaces (refer to the seat where cutting inserts 56 are disposed at) adapted to mount a cutting insert (56) thereon, the milling cutter body further comprising a pilot bore (Figure 10, refer to pilot bore where pilot 42’ is being disposed at) adapted to receive the pilot (42’) of the adapter (20’); a coolant manifold (refer to manifold 96 on 70 which is disposed on milling cutter body 20’ as in Figure 10) in fluid communication (via 28’ or 94) with the internal main coolant passage (98) of the adapter 
In regards to claim 4, Ripley discloses the rotary cutting tool of Claim 1, Ripley also discloses that the milling cutter comprises a shoulder milling cutter (see also paragraph [0001] which states that Ripley’s invention relates to milling cutters overall).
In regards to claim 5, Ripley discloses the rotary cutting tool of Claim 1, Ripley also discloses that the secondary coolant passage (28’) is annular in cross-sectional shape (in a cross-section taken perpendicular to the longitudinal axis or rotational axis of the tool).
In regards to claim 6, Ripley discloses the rotary cutting tool of Claim 1, Ripley also discloses that a bottom of –the at least one coolant reservoir—(78) ends at a predetermined distance (i.e. refer to, in a radial distance of the coolant reservoir 78, to the bottom part which directly connects to 96, see Figure 10) from each flute (58) of the milling cutter.
In regards to claim 8, Ripley discloses the rotary cutting tool of Claim 1, Ripley also discloses that –the at least one coolant reservoir—(78) as seen on cross-sectional view on Figure 10, has a non-circular cross-sectional shape. (Note that as seen on cross-sectional view cross-sectional shape).
In regards to claim 9, Ripley discloses the rotary cutting tool of Claim 1, Ripley also discloses that the plurality of specific critical cutting areas are a main cutting edge, a cutting corner the cutting insert.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann US 4,929,131.
In regards to claim 10, Allemann discloses a rotary cutting tool (Figures 1-8E), comprising: an adapter (22) including an internal main coolant passage (30) and a secondary coolant passage (34) extending from the internal main coolant passage (30) to a forward end surface of the adapter (refer to an end closest to a machining end); and a milling cutter (20) attached to the adapter (22), the milling cutter (20) comprising: a milling cutter body (refer to the body 24 of milling cutter 20) with a plurality of flutes (50) and a plurality of seating surfaces (refer to the seat where cutting inserts 48 are disposed at) adapted to mount a cutting insert (48) 
However, Allemann as modified fails to disclose that the predetermined distance is in a range between about 0.5mm and about 2.0mm.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the distance from the bottom of the at least one coolant reservoir to each flute, be as desired such as between about 0.5mm and about 2.0mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.  (Note that Allemann does disclose the general condition of having the bottom of the at least one coolant reservoir located at a predetermined distance from each flute.)
In regards to claim 11, Allemann as modified discloses the rotary cutting tool of Claim 10, Allemann as modified also discloses that --the coolant manifold—(36) is formed by a cylindrical side surface, a bottom surface (refer to the bottom surface of 36 located closest to a machining end), and a circular intersection line between a cylindrical side surface and the 
In regards to claim 12, Allemann as modified discloses the rotary cutting tool of Claim 10, Allemann as modified also discloses that each coolant reservoir (40) has a longitudinal axis (refer to the axis that extends in the same direction as the lubricant flow, in this instance, the longitudinal axis extending the same way as presented by Applicant’s Figure 5), and wherein --the longitudinal axis-- of the at least one coolant reservoir (40) is oriented at a non-zero angle with respect to a central, longitudinal axis of the milling cutter (refer to the axis of rotation of the cutter)
In regards to claim 14, Allemann as modified discloses the rotary cutting tool of Claim 10, Allemann as modified also discloses that a total number of coolant reservoirs (i.e. 5 as in Figure 5) is equal to a total number of cutting inserts (i.e. 5 as in Figure 5).
In regards to claim 15, Allemann as modified discloses the rotary cutting tool of Claim 10, Allemann as modified also discloses that a plurality of coolant reservoirs (40) are equally spaced about the central, longitudinal axis of the milling cutter (see Figure 5).
Claims 1-9, 13 (as applied to claim 10 above), 16-21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann US 4,929,131 in view of Kaufmann US 2016/0175938.
In regards to claim 1, Allemann discloses a rotary cutting tool (Figures 1-8E), comprising: an adapter (22) including an internal main coolant passage (30) and a secondary coolant passage (34) extending from the internal main coolant passage (30) to a forward end surface of the adapter (refer to an end closest to a machining end); and a milling cutter (20) attached to the adapter (22), the milling cutter (20) comprising: a milling cutter body (refer to the body 24 of milling cutter 20) with a plurality of flutes (50) and a plurality of seating surfaces (refer to the seat where cutting inserts 48 are disposed at) adapted to mount a cutting insert (48) 
While it appears that each coolant duct (42) has a cross-sectional area less than a cross-sectional area of the at least one coolant reservoir (40); Allemann does not explicitly disclose it.
However, Kaufmann teaches that it is well known in the art to have a coolant duct 72 that has a cross-sectional area less than a cross-sectional area of at least one coolant reservoir 70.  By having the cross-sectional area of the coolant duct 72 be less than that of the coolant reservoir, it increases coolant pressure and optimizes coolant stream directed to the cutting edges.  Additionally, the coolant distribution can be controlled (see Figures 13-15 and paragraphs [0008]).

In regards to claim 2, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that a total number of coolant reservoirs (i.e. 5 as in Figure 5 of Allemann) is equal to a total number of cutting inserts (i.e. 5 as in Figure 5 of Allemann).
In regards to claim 3, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that a plurality of coolant reservoirs (40 of Allemann) are equally spaced about the central, longitudinal axis of the milling cutter (see Figure 5 of Allemann).
In regards to claim 4, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that the milling cutter comprises a shoulder milling cutter (see milling cutting as in Figures 8A-8E of Allemann).
In regards to claim 5, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that the secondary coolant passage (34 of Allemann) is annular in cross-sectional shape (in cross-section taken perpendicular to the longitudinal or rotational axis of the tool of Allemann).
In regards to claim 6, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that a bottom of –the at least one coolant reservoir—(40 of Allemann) ends at a predetermined distance (i.e. refer to, in a radial distance of the coolant reservoir 40, to the bottom part which directly connects to manifold 36 of Allemann) from each flute (50 of Allemann) of the milling cutter.
claim 7, Allemann as modified discloses the rotary cutting tool of Claim 6, Allemann as modified also discloses that the bottom of the at least one coolant reservoir (40 of Allemann) ends at the predetermined distance from each flute (50 of Allemann).
However, Allemann as modified fails to disclose that the predetermined distance is in a range between about 0.5mm and about 2.0mm.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the distance from the bottom of the at least one coolant reservoir to each flute, be as desired such as between about 0.5mm and about 2.0mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.  (Note that Allemann does disclose the general condition of having the bottom of the at least one coolant reservoir located at a predetermined distance from each flute.)
In regards to claim 8, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that –the at least one coolant reservoir—(40 of Allemann) as seen on cross-sectional view on Figure 3 of Allemann, has a non-circular cross-sectional shape. (Note that as seen on cross-sectional view of cutter on Figure 3 of Allemann, taken parallel to the longitudinal axis or rotational axis of the tool, the coolant reservoir has a substantially rectangular cross-sectional shape).
In regards to claim 9, Allemann as modified discloses the rotary cutting tool of Claim 1, Allemann as modified also discloses that the plurality of specific critical cutting areas are a main cutting edge and a cutting corner the cutting insert (see Figure 3 of Allemann).
In regards to claim 13, Allemann as modified discloses the rotary cutting tool of Claim 10, Allemann as modified also discloses that the cross-sectional area of each coolant duct is less than the cross-sectional area of each coolant reservoir (see rejection of claim 1 above for rationale and refer to rejection of claim 10 above for dependency).
claim 16, Allemann discloses a milling cutter (20), comprising: a milling cutter body (refer to the body 24 of milling cutter 20) with a plurality of flutes (50) and a plurality of seating surfaces (refer to the seat where cutting inserts 48 are disposed at) adapted to mount a cutting insert (48) thereon, the milling cutter body including a coolant manifold (refer to 36 which branches to inlet holes disposed on milling cutter body 24 as in Figure 3) in fluid communication (via 38 and 34) with an internal main coolant passage (30) of an adapter (22); a plurality of coolant reservoirs (refer to the coolant reservoir 40 that connects manifold to coolant ducts 42 as in Figure 3) in fluid communication with the coolant manifold (see Figure 3); and a plurality of coolant ducts (42) in fluid communication with the at least one coolant reservoir (40) capable of providing a stream of coolant targeted at a plurality of specific critical cutting areas of the cutting insert (see at least col 3, lines 33-35), wherein each coolant reservoir (40) lies along a circular intersection line of the coolant manifold (broadly interpreted as intersecting with the coolant manifold as in Figure 3), wherein each coolant reservoir (40) has a longitudinal axis (refer to the axis that extends in the same direction as the lubricant flow, in this instance, the longitudinal axis extending the same way as presented by Applicant’s Figure 5), and wherein the longitudinal axis of the at least one coolant reservoir (40) is oriented at a non-zero angle with respect to a central, longitudinal axis of the milling cutter (refer to the axis of rotation of the cutter), and wherein each coolant duct (42) has a cross-sectional and the at least one coolant reservoir (40) has a cross-sectional area.
While it appears that each coolant duct (42) has a cross-sectional area less than a cross-sectional area of the at least one coolant reservoir (40); Allemann does not explicitly disclose it.
However, Kaufmann teaches that it is well known in the art to have a coolant duct 72 that has a cross-sectional area less than a cross-sectional area of at least one coolant reservoir 70.  By having the cross-sectional area of the coolant duct 72 be less than that of the coolant reservoir, it increases coolant pressure and optimizes coolant stream directed to the cutting 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to have the cross-sectional area of each coolant duct of Allemann be less that a cross-sectional area of at least one coolant reservoir, based on the teachings of Kaufmann to increase coolant pressure optimizing coolant stream directed to the cutting edges and control coolant distribution.
In regards to claim 17, Allemann as modified discloses the rotary cutting tool of Claim 16, Allemann as modified also discloses that a plurality of coolant reservoirs (40 of Allemann) are equally spaced about the central, longitudinal axis of the milling cutter (see Figure 5 of Allemann).
In regards to claim 18, Allemann as modified discloses the rotary cutting tool of Claim 16, Allemann as modified also discloses that the milling cutter comprises a shoulder milling cutter (see milling cutting as in Figures 8A-8E of Allemann).
In regards to claim 19, Allemann as modified discloses the rotary cutting tool of Claim 16, Allemann as modified also discloses that a bottom of –the at least one coolant reservoir—(40 of Allemann) ends at a predetermined distance (i.e. refer to, in a radial distance of the coolant reservoir 40, to the bottom part which directly connects to manifold 36 of Allemann) from each flute (50 of Allemann) of the milling cutter.
However, Allemann as modified fails to disclose that the predetermined distance is in a range between about 0.5mm and about 2.0mm.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the distance from the bottom of the at least one coolant reservoir to each flute, be as desired such as between about 0.5mm and about 2.0mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 
In regards to claim 20, Allemann as modified discloses the rotary cutting tool of Claim 16, Allemann as modified also discloses that each coolant reservoir (40 of Allemann) as seen on cross-sectional view on Figure 3 of Allemann, has a non-circular cross-sectional shape. (Note that as seen on cross-sectional view of cutter on Figure 3 of Allemann, taken parallel to the longitudinal axis or rotational axis of the tool, the coolant reservoir has a substantially rectangular cross-sectional shape).
In regards to claim 21, Allemann as modified discloses the rotary cutting tool of Claim 16, Allemann as modified also discloses that the plurality of specific critical cutting areas are a main cutting edge and a cutting corner the cutting insert (see Figure 3 of Allemann).
In regards to claim 22, Allemann as modified discloses the rotary cutting tool of Claim 16, Allemann as modified also discloses that the circular intersection line is formed by an intersection between a cylindrical side surface and a bottom surface of the coolant manifold (see Figure 3 of Allemann and refer to the intersection between the manifold and the reservoirs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722